Case 19-22390-CMB            Doc 73-1 Filed 02/02/20 Entered 02/02/20 14:34:11                 Desc
                                 Proposed Order Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR T HE
                      WESTERN DISTRICT OF PENNSYLVANIA

In re:

         EDWARD C. LECKEY                            )         Case No. 19-22390-CMB
                                                     )         Chapter 7
                                Debtors              )
                                                     )         Document No.
         JEFFREY J. SIKIRICA,                        )
         CHAPTER 7 TRUSTEE                           )
                                                     )
                                Movant               )
                                                     )
                        v.                           )
                                                     )
         EDWARD C. LECKEY                            )
                                                     )
                                Respondent.          )


                                       ORDER OF COURT

         AND NOW, this                      day of                                       , 2020, it is

hereby ORDERED and DECREED that Respondent, Edward C. Leckey, shall provide on or

before thirty days from the date of the Order to Jeffrey J. Sikirica, Chapter 7 Trustee the

following information/and or records:

         a. A copy of the will of the late Janice B. Leckey and if there is no will, a sworn affidavit

by the Debtor verifying there is no will,

         b. A listing of all assets of any kind in the name of Ms. Janice B. Leckey at the time of

Ms. Leckey’s death,

         c. A copy of any life insurance policies on the life of Ms. Janice B. Leckey and if there is

none, a sworn affidavit by the Debtor verifying there are no insurance policies,

         d. A copy of the Jeep Wrangler title to verify joint ownership at the time of the filing of

the Bankruptcy Petition,
Case 19-22390-CMB          Doc 73-1 Filed 02/02/20 Entered 02/02/20 14:34:11                 Desc
                               Proposed Order Page 2 of 2


       e. The dates and any paperwork associated with the purchases of the T.A. King

paintings, and,

       f. The dates the coin collection was acquired along with any paperwork associated with

the purchases.

       If the above information is not turned over to the Chapter 7 Trustee within 30 days from

the date of this order, the Respondent, Edward C. Leckey, shall appear before this court on

                                             at                       to show cause why

sanctions should not be imposed by this court for failure to abide by this order, including, but not

limited to, revocation of discharge.

       The Chapter 7 Trustee shall notify the Court whether the information and/or documents

have been received by the Trustee before the time set forth above.

                                                     BY THE COURT:




                                                     Honorable Carlota M. Böhm
                                                     Chief United States Bankruptcy Judge
